Name: 2004/215/EC: Commission Decision of 1 March 2004 implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programmes presented by certain Member States (Text with EEA relevance) (notified under document number C(2004) 573)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  trade policy;  means of agricultural production;  agricultural activity
 Date Published: 2004-03-05

 Avis juridique important|32004D02152004/215/EC: Commission Decision of 1 March 2004 implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programmes presented by certain Member States (Text with EEA relevance) (notified under document number C(2004) 573) Official Journal L 067 , 05/03/2004 P. 0024 - 0026Commission Decisionof 1 March 2004implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programmes presented by certain Member States(notified under document number C(2004) 573)(Text with EEA relevance)(2004/215/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine(1), and in particular Article 9(2) and Article 10(2) thereof,Whereas:(1) Infectious bovine rhinotracheitis is the description of the most prominent clinical signs of the infection with the bovine herpesvirus type 1 (BHV1). As many infections with that virus run a subclinical course, control measures should be directed to the eradication of the infection rather than to the suppression of symptoms.(2) Part II of Annex E to Directive 64/432/EEC lists "infectious bovine rhinotracheitis" among the diseases for which national control programmes may be approved and additional guarantees requested.(3) Germany has submitted a programme conducted with the aim of eradicating the BHV1 infection in all parts of its territory, which complies with the criteria set out in Article 9(1) of Directive 64/432/EEC and provides for rules for the national movement of bovine animals which are equivalent to those previously implemented in Denmark, Austria, the Province of Bolzano in Italy and Sweden which were successful in eradicating the disease from those countries.(4) It is therefore appropriate to approve the programme presented by Germany and, as requested by that Member State, to define at the same time additional guarantees in relation to trade in bovine animals in order to secure the success of that programme.(5) Additional guarantees exist as regards Denmark, Austria, Finland and Sweden as well as Italy, concerning the province of Bolzano. Those Member States consider that their territory is free from infectious bovine rhinotracheitis and Italy takes the same view for the Province of Bolzano. In accordance with Article 10(1) of Directive 64/432/EEC, they submitted supporting documentation to the Commission, in particular substantiating that monitoring of the situation is continued.(6) To Member States or regions thereof that are recognised as being free of that disease and which are currently listed in the Annex to Commission Decision 93/42/EEC(2) only minimum requirements for the dispatch of bovine animals for breeding and production to other Member States should apply.(7) For the standardisation of BHV1 tests in laboratories the World Organisation for Animal Health (OIE) has adopted a strong positive, a weak positive and negative serum as OIE international standards for BHV1 tests which are available at the OIE Reference Laboratories for infectious bovine rhinotracheitis mentioned in the Manual of Standards for Diagnostic Tests and Vaccines(3).(8) Until 1 May 2004 when modified animal health conditions and veterinary certification for imports into the Community of bovine animals come into force it must be ensured that the reference to Decision 93/42/EEC providing for the additional guarantees with regard to infectious bovine rhinotracheitis for bovine animals coming from third countries is construed as reference to the relevant provisions of the present Decision.(9) It is appropriate to combine in a single Decision the approval of the German programme and the additional guarantees for infectious bovine rhinotracheitis. Decision 93/42/EEC should therefore be repealed.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The programmes presented by the Member States listed in the first column of the table in Annex I for the control and eradication of the infection with the bovine herpesvirus type 1 (BHV1), hereinafter referred to as "infectious bovine rhinotracheitis", in regions of these Member States specified in the second column of the table in Annex I are approved.Article 21. Bovine animals for breeding and production coming from Member States or regions thereof other than those listed in Annex II and destined for Member States or regions thereof listed in Annex I, shall meet at least the following additional guarantees:(a) they must come from a holding on which, according to official information, no clinical or pathological evidence of infectious bovine rhinotracheitis has been recorded for the past 12 months;(b) they must have been isolated in a facility approved by the competent authority for 30 days immediately prior to movement and all bovine animals in the same isolation facility must have remained free of clinical signs of infectious bovine rhinotracheitis during that period;(c) they and all other bovine animals in the same isolation facility must have been subjected with negative results to a serological test carried out on blood samples, taken not earlier than 21 days after their arrival at the isolation facility, for the detection of the following antibodies:(i) in the case of vaccinated bovine animals, antibodies against the gE-glycoprotein of the BHV1, or(ii) in the case of unvaccinated bovine animals, antibodies against the entire BHV1.2. Bovine animals for slaughter coming from Member States or regions thereof other than those listed in Annex II and destined for Member States or regions thereof listed in Annex I shall be transported directly to the slaughterhouse of destination or to an approved assembly centre from where they shall be removed in accordance with Article 7, second indent, of Directive 64/432/EEC to the slaughterhouse to be slaughtered.3. In point 4 of Section C of the health certificate set out in Model 1 of Annex F to Directive 64/432/EEC accompanying bovine animals as referred to in paragraph 1, the following information shall be inserted:(a) after the first indent: "infectious bovine rhinotracheitis",(b) after the second indent: "Article 2 of Commission Decision 2004/215/EC".Article 31. Bovine animals for breeding and production coming from Member States or regions thereof other than those listed in Annex II and destined for Member States or regions thereof free of infectious bovine rhinotracheitis and listed in Annex II, shall meet the following additional guarantees:(a) they shall comply with the additional guarantees provided for in Article 2(1)(a) and (b);(b) they and all other bovine animals in the same isolation facility referred to in Article 2(1)(b) must have been subjected with negative results to a serological test carried out on blood samples taken not earlier than 21 days after their arrival at the isolation facility, for the detection of antibodies against the entire BHV1;(c) they must not have been vaccinated against infectious bovine rhinotracheitis.2. Bovine animals for slaughter coming from Member States or regions thereof other than those listed in Annex II and destined for Member States or regions thereof listed in Annex II shall be transported directly to the slaughterhouse of destination to be slaughtered in accordance with Article 7, first indent, of Directive 64/432/EEC.3. In point 4 of Section C of the health certificate set out in Model 1 of Annex F to Directive 64/432/EEC accompanying bovine animals as referred to in paragraph 1, the following information shall be inserted:(a) after the first indent: "infectious bovine rhinotracheitis",(b) after the second indent: "Article 3 of Commission Decision 2004/215/EC".Article 4Bovine animals for breeding and production originating in a Member State or region thereof listed in Annex II and destined for a Member State or region thereof listed in Annexes I or II shall comply with the conditions provided for in Article 2(1)(a).Article 5Member States shall ensure that the serological test referred to in Article 2(1)(c)(ii) and in Article 3(1)(b) for the detection of antibodies against the entire BHV1 is standardised against the strong positive, weak positive and negative serum adopted as OIE international standards for BHV1 tests.Article 6Decision 93/42/EEC is repealed.References to Decision 93/42/EEC should be construed as references to Article 3 of this Decision.Article 7This Decision shall apply from 8 March 2004.Article 8This Decision is addressed to the Member States.Done at Brussels, 1 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Regulation (EC) No 21/2004 (OJ L 5, 9.1.2004, p. 8).(2) OJ L 16, 25.1.1993, p. 50. Decision as last amended by Decision 2000/502/EC (OJ L 200, 8.8.2000, p. 62).(3) Manual of Standards for Diagnostic Tests and Vaccines, Fourth Edition, August 2000.ANNEX I>TABLE>ANNEX II>TABLE>